Citation Nr: 0410065	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for 
the residuals of an injury to the right great toe with 
degenerative changes.

2.  Entitlement to a rating greater than 10 percent for the 
residuals of a right knee injury with degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from March and May 2002 determinations that denied the 
benefits sought on appeal.  A notice of disagreement (NOD) was 
received in June 2002.  A statement of the case (SOC) was issued 
in November 2002.  A substantive appeal was received from the 
veteran in January 2003.  

In September 2003, the veteran testified during a hearing before 
the undersigned 0at the RO; a transcript of that hearing is of 
record.  During the hearing, the veteran requested, and the 
undersigned granted, a 60-day abeyance period for the submission 
of additional evidence.  The Board accepts for inclusion in the 
record medical evidence submitted (along with a waiver of RO 
jurisdiction) in November 2003.  See 38 C.F.R. § 20.800 (2003). 

For reasons expressed below, these claims are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, is 
required.


REMAND

During the September 2003 Board hearing, the veteran indicated 
that his service-connected disabilities have worsened since the VA 
examination of May 2002, and he requests an additional 
examination.  The Board also points out that additional medical 
findings are needed to properly evaluated the claims on appeal.  

In this regard, when When evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in range 
of motion due to these factors, to include with repeated use and 
during flare-ups.  See . DeLuca, 8 Vet. App at 205-207.  

The Board also points out that the rating schedule permits 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  Regarding the right knee, based on the 
veteran's testimony, the Board finds the consideration of the 
propriety of separate evaluations for knee instability (under 
Diagnostic Code 5257) and for painful or limited motion due to 
arthritis of the knee (under Diagnostic Code 5003), is warranted.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  
Because an examiner should consider the veteran's documented 
medical history (see, e.g., 38 C.F.R. § 4.1 (2003)), and the 
October 2002 examiner did not consider the extent of the veteran's 
condition as a result of repeated use and intermittent instances 
of pain, further examination of the veteran is warranted.  
Hence, the RO should arrange for the veteran to undergo further 
examination of his right great toe and right knee.  TThe veteran 
is hereby advised that a failure to report to any such scheduled 
examination, without good cause, will result in a denial of the 
claims for increase.  See 38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further examination, 
the RO should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been complied 
with.  Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

If the veteran reports to the scheduled examination, adjudication 
of the claims should include specific consideration of functional 
loss due to pain and other factors (pursuant to DeLuca, and 38 
C.F.R. §§ 4.40 and 4.45), as well, with respect to the right knee, 
whether separate, compensable evaluations are warranted for 
limited and/or painful motion due to degenerative arthritis of the 
right knee (under Diagnostic Code 5003), and for instability of 
the right knee (under Diagnostic Code 5257), if any.  Moreover, 
for the sake of efficiency, the RO's adjudication of both claims 
should include consideration of the additional evidence submitted 
directly to the Board in November 2003.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record (to 
specifically include VA or private medical evidence).  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession (that he has not already submitted), and explain 
the type of evidence that is his ultimate responsibility to 
submit.  The RO's letter should clearly explain to the veteran 
that he has a full one-year period to respond (although VA may 
decide the claim within the one year period).

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

3.  After the veteran responds and all available records and/or 
responses from each contacted entity are associated with the 
claims file, or a reasonable time period for the veteran's 
response has expired, the RO should arrange for the veteran to 
undergo VA orthopedic examination of the right knee and right 
great toe.  The entire claims file must be made available to the 
physician designated to examine the veteran, and the examination 
report should include discussion of the veteran's documented 
medical history and assertions.  All appropriate tests and studies 
(to include x-rays and range of motion studies, reported in 
degrees) should be accomplished, and all clinical findings should 
be reported in detail.  

The examination report should fully set forth the current 
complaints, pertinent clinical findings, and diagnoses affecting 
the left knee.The  The examiner should indicate whether, during 
the examination, there is objective evidence of pain on motion, 
weakness, excess fatigability, and/or incoordination associated 
with the right knee and/or right great toe.  If pain on motion is 
observed, the examiner should indicate the point at which pain 
begins.  In addition, after considering the veteran's documented 
medical history and assertions, the physician should indicate 
whether, and to what extent, the veteran experiences likely 
functional loss due to pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated use; to the extent 
possible, the examiner should express any such additional 
functional loss in terms of additional degrees of limited motion.  

Specific to the right knee, the examiner should also specifically 
indicate the presence or absence of any lateral instability and/or 
recurrent subluxation in the right knee.  If instability is 
present, the examiner should specifically state whether such 
instability is slight, moderate or severe.  If instability is not 
found, the examiner should clearly so state.  

Further, the examiner should specifically state how the veteran's 
right great toe affects his day-to-day functioning. 

The examiner should set forth all examination findings, along with 
the complete rationale for the opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

7.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claims in light of all pertinent evidence (to 
include that submitted directly to the Board in Novemb er 2003) 
and legal authority.  If the veteran fails to report to the 
scheduled examination, the RO should apply the provisions of 38 
C.F.R. § 3.655, as appropriate.  Otherwise, adjudication of the 
claims should include consideration of functional loss due to pain 
and other factors, as well as, with respect to the right knee, 
whether separate ratings are warranted for arthritis resulting in 
limited or painful motion, and/or instability.   

8.  If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case (to include citation and 
discussion of additional legal authority considered, and clear 
reasons and bases for all determinations) and afford them the 
appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





